DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. US 2012/0018908 (hereafter Kojima).

Regarding claim 1, Kojima teaches a limiting cap (26) assembled onto a needle valve (12, 14) which is screwed (via threads 30) into an adjustment hole (hole comprising passage 24 in Fig 1) of a fuel adjuster (Figs 1-2), comprising:
a main body (body of cap 26 in Fig 9) in a cylindrical shape (¶29) to be arranged onto a protruding part (portion of valve from edge 90 to serrations 36) of the needle valve which protrudes from the adjustment hole (hole in carburetor body receiving the valve; as shown in Fig 1-2 where a portion of the valve protrudes form the carburetor body),
wherein a rising part (82), which is inserted into a recess (52) formed in the fuel adjuster for restricting rotation of the needle valve, is formed on an outer peripheral surface of the main body (¶30),
the main body includes an engagement part (part comprising ribs 80) on a side closer (labeled below) to the adjustment hole and a fixing part (part comprising parts 82 and 78) on a side away (labeled below) from the adjustment hole with respect to the engagement part,
a first hubbly part (80) formed on an inner peripheral surface of the engagement part is engageable in a circumferential direction of the main body with a second hubbly part (36) formed in an outer peripheral surface of the needle valve (¶32),
a needle valve fixed part (part of the needle valve/serrations which engage with the fixing part) of the needle valve is press-fitted into the fixing part, at a position away from the adjustment hole with respect to the engagement part (¶32, where the fixing part is located away from the adjustment hole with respect to the engagement part and the need valve fixed part is engaged with the fixing part away from the adjustment hole), and
the fixing part is formed to have a smaller inner diameter than the engagement part (as shown in Fig 9 where the diameter of the cap steps up as it transitions from the engagement to the fixing parts).
[AltContent: textbox (Side away)][AltContent: rect][AltContent: rect][AltContent: textbox (Side closer)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 10, Kojima teaches all the limitations of claim 1. Kojima further teaches wherein a reference value (value at which the ratio is set before installing the cap, ¶3) of a fuel to air ratio associated with the needle valve is substantially unchanged after the assembly of the limiting cap on the needle valve (¶3-4, where the target maximum and minimum fuel amounts are kept within the adjustment range after the cap is installed).
Further, the limitation is a method of using the apparatus in accordance with MPEP §2114, 2115, and 2173.05(g).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. US 2012/0018908 (hereafter Kojima) as applied to claim 1 above, and further in view of “Overmolding Guide” GLS published 2004 (hereafter GLS).

Regarding claims 2-5, Kojima teaches all the limitations of claim 1. Kojima further teaches the engagement part (part comprising ribs 80) and the fixing part. Kojima further teaches where the cap may comprise metal, where the engagement part is made of metal so as not to deform (¶29, ¶34, which the engagement part ribs 80 mesh/grip engagement part serrations 36).
Kojima does not state:
wherein the engagement part and the fixing part are separate members;
wherein the engagement part is a member harder than the fixing part;
the fixing part is made of resin; and
wherein the engagement part is integrally molded with the fixing part.
GLS teaches integral molding (Introduction, page 1) wherein metal can be integrally molded (Insert Molding, page 2) with a resin (Adhesion Requirements, page 5; Introduction where PC, ABS, acetal, and nylon are resins). GLS teaches where the process allows the conventional single shot IM machines to be used (Insert Molding, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the make of the Kojima cap (Fig 9) by incorporating the integral molding of GLS in order to allow the conventional single shot IM machines to be used (Insert Molding, page 2).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the make of the fixing part of Kojima (part comprising 82) by incorporating the material of resin of GLS (Adhesion Requirements, page 5) as a matter of obvious use of a known material based on its suitability for its intended use (MPEP §2144.07).
The modification would result in:
wherein the engagement part and the fixing part are separate members;
wherein the engagement part is a member harder than the fixing part;
the fixing part is made of resin; and
wherein the engagement part is integrally molded with the fixing part.

Regarding claims 6-7, Kojima in view of GLS teaches all the limitations of claims 3 and 5. Kojima further teaches wherein an outer end surface of the main body is fully opened (via bore 70).

Regarding claims 8-9, Kojima in view of GLS teaches all the limitations of claims 3 and 5. Kojima further teaches wherein the fuel adjuster is a carburetor (¶2).


Response to Arguments
The following is a response to Applicant’s arguments filed 22 Nov. 2021:

Applicant disagrees with the rejection in view of Kojima with regards to previous claim 1.


Applicant argues that the teachings of Kojima “may result in a change in an air-fuel ratio of the air-fuel mixture”.
Examiner disagrees. The way in which changing the air fuel ratio would occur is detailed neither by Applicant nor in the reference. The statement is speculative and, if true, would constitute a method of using the apparatus in accordance with MPEP §2114, 2115, and 2173.05(g).

Applicant argues that “the engagement part 12 is firstly engaged with the second engagement part 52 of the needle valve 50. See, e.g., Specification, Paragraph [0037]. Then, the fixing part 15 is press-fitted onto the needle valve fixed part 55. When this occurs, there is not a force acting on the first splined part 13 of the engagement part 12.” 
The argument is not commensurate in scope with the claims. The claims do not limit the invention to an engagement part firstly engage with the second engagement part of the needle valve, the fixing part press fitted onto the needle valve fixed part, and no force acting on the first splined part of the engagement part. Therefore, the argument is moot.


Examiner disagrees that the Kojima reference does not teach the limitation. As detailed above, the fixing part is to the outer side of the cap of the adjustment hole with respect to the engagement part.

Applicant argues that “By using this two-component/two-staged limiting cap, a press-fitting force does not act on the engagement part 12, at least in part by virtue of it being located inside with respect to the fixing part 15. Accordingly, the flow rate of fuel does not change before and after the limiting cap 10 is inserted. This permits the limiting cap 12 of the present claims to correctly limit the flow rate of fuel.”
Examiner disagrees. Kojima teaches a two component (component comprising 80 in Fig 9 and component comprising 78 in Fig 9) two stage (where first the needle valve is engaged with the engagement part and second the needle valve is engaged with the fixing part), where the engagement part is located inside with respect to the fixing part.
Regarding the change in fuel flow, the reference, for instance in ¶4, teaches where the flow is not changed.

Applicant argues that neither Kojima nor GLS teach “In particular, in the process of press-fitting the fixing part 15 onto the needle valve fixed part 55, the second engagement part 52 is free from receiving the press-fitting force, because the fixing part 
The argument is not commensurate in scope with the claims. The claims do not limit the invention to any particular for being or not being applied to any particular part. 

Applicant argues that neither Kojima nor GLS teach the claimed invention, particularly the engagement and fixing parts being separate members, the engagement part being harder than the fixing part, the engagement part being made of the metal, the fixing part being made of a resin, and the engagement and fixing parts being integrally molded.
Examiner disagrees. Kojima teaches the engagement part is a metal part. GLS teaches where metal is molded within a resin in order to provide a metal part within a resin mold. One of ordinary skill would have understood from the teachings that a metal engagement part integrally molded within a resin of the cap (with the fixing part being of resin) would have been an obvious choice.

Applicant argues that claim 10 is not taught by the prior art.
Examiner disagrees. As taught by Kojima in ¶4, the cap is intended to limit the adjustment of the valve. One of ordinary skill in the art would have known that altering the ratio during installation of the cap would have been contrary to the teachings of Kojima.
Further, the cap altering the ratio (presumably by rotating the valve) would have been a method of using the apparatus in accordance with MPEP §2114, 2115, and 2173.05(g). Were one to press the cap onto the valve without rotating the valve, then the ratio would not change.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776